DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-12, 25-28 in the reply filed on December 01, 2020 is acknowledged.  The traversal is on the grounds that the “articulated arm” recited in the dependent claims of Invention II are not present in the independent claim of Invention II and thus does not result in an Examiner’s burden.  This is not found persuasive because even though the “articulated arm” is not recited in the independent claim 13, it will need to be search in the examination of Invention II. This articulated arm is not present in Invention I at all, therefore the inclusion of Invention II would require additional search queries not requires to search Invention I such as in CPC A61B 1/00149.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the tracked position” in line 7. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as “the positon”.
Claim 5 recites the limitation “the removed implant” in line 5. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as “the implant”.
Claim 25 recites the limitation “the irrigation area” in line 4. There is insufficient antecedent basis for this limitation in the claim. Additionally it is unclear if the “irrigation area” is the same or different than the “area to be irrigated” recited in line 3. For the sake of examination, “an area to be irrigated” in line 3 of claim 25 will be interpreted as “an irrigation area” and the recitations of “the area to be irrigated” in claim 26 will be interpreted as “the irrigation area”.
Claim 28 recites the limitation “the removed implant” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the sake of examination, the limitation will be interpreted as “the implant”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Bahls (US 2014/0171963).
Regarding claim 1, Foran discloses a method for irrigating an infected implant area (Col 8, line 51-Col 9, line 4), the method comprising: determining, an area to be irrigated, the irrigation area including at least a surface of an implant or patient tissue (Col 8, lines 55-59); irrigating, by an irrigation system, the irrigation area with an irrigation fluid (Col 8, lines 55-59). Foran is silent regarding using a robotic-assisted surgery system; determining, by a processing circuit associated with a computer, an area to be irrigated; generating, by the processing circuit, a plan for irrigating the irrigation area; and monitoring, by the processing circuit, irrigation of the irrigation area to ensure that an entirety of the irrigation area receives at least minimum irrigation. Abbasi teaches a method for irrigating an area using a robotic –assisted surgery system (Para 0025; Para 0039), the method comprising determining, by a processing circuit associated with a computer (46, Fig 1), an area to be irrigated (Para 0055; Para 0057); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating an infected implant area as disclosed by Foran to be carried out by a robotic-assisted surgery system as taught by Abbasi in order to have a method that can apply irrigation fluid to the implant area with more precision and allow the surgeon to monitor progress of the procedure (Para 0002; Para 0029).
The modified method of Foran and Abbasi disclose all of the elements of the invention as discussed above, however, the modified invention is silent regarding monitoring, by the processing circuit, irrigation of the irrigation area to ensure that an entirety of the irrigation area receives at least minimum irrigation. Bahls teaches a method for irrigating an area using a robotic-assisted system (Para 0011), the method comprising: determining, by a processing circuit associated with a computer, an area to be irrigated, the irrigation area including at least a patient tissue (Para 0007); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0007); irrigating, by an irrigation system, the irrigation area with an irrigation fluid according to the irrigation plan (Para 0008); and monitoring, by the processing circuit, irrigation of the irrigation area to ensure that an entirety of the irrigation area receives at least minimum irrigation (Para 0008; Para 0015). Modifying the method of Foran and Abbasi to include monitoring to ensure that an entirety of the irrigation area receives at least minimum irrigation as taught by Bahls would result in a robotic-assisted surgery device that can ensure each spot of the target area is irrigated to a sufficient extent (Para 0008).

Regarding claim 3, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding receiving, by the processing circuit, images of the irrigation area; wherein determining the area to be irrigated is based on the images of the irrigation area.  Bahls further teaches receiving, by the processing circuit, images of the irrigation area; wherein determining the area to be irrigated is based on the images of the irrigation area (Para 0026; Para 0027). Modifying the method of Foran, Abbasi, and Bahls to determine the irrigation area based on images as further taught by Bahls would result in a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Foran, Abbasi, and Bahls to determine the irrigation area based on images as further taught by Bahls in order to have a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).
Regarding claim 4, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses the irrigation area includes the surface of the implant, bone cement for the implant, and tissue surrounding the implant (504, Fig 5; Col 8, lines 55-59; See Fig 6 -Foran; implant, bone cement, and tissue in the infected area is thoroughly irrigated since only the spacer 100 is removed in this method).
Regarding claim 5, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses removing the 
Regarding claim 7, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses irrigating the irrigation area according to the irrigation plan comprises providing guidance for carrying out the irrigation plan to a surgeon (Para 0052 – Para 0053 -Abbasi). 
Regarding claim 8, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses providing a haptic system (Para 0059 -Abbasi); wherein irrigating the irrigation area according to the irrigation plan comprises using the haptic system to irrigate the irrigation area (Para 0039 -Abbasi), and wherein the guidance is haptic guidance (Para 0055; Para 0059 -Abbasi).
Regarding claim 10, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention further discloses irrigating the irrigation area according to the irrigation plan (Para 0039; Para 0055 –Abbasi) comprises tracking, using a navigation associated with the computer, movement of an irrigation tool of the irrigation system while a surgeon manually manipulates the irrigation tool while irrigating the irrigation area (Para 0059 –Abbasi).
Regarding claim 11, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding irrigating the irrigation area according to the irrigation plan comprises controlling a robotic system to autonomously irrigate the irrigation area. Bahls further teaches irrigating the irrigation area according to the irrigation plan comprises controlling a robotic system to autonomously irrigate the irrigation area (Para 0008; Para 0030). Modifying the robotic-assisted surgery system disclosed by Foran, Abbasi, and Bahls to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system disclosed by Foran, Abbasi, and Bahls to autonomously irrigate the irrigation area in order to have a system that can irrigate the target area in a shorter amount of time (Para 0030).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and view of Bahls (US 2014/0171963) and in further view of Mittelstadt (US 6033415).
Regarding claim 2, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding providing a trackable probe configured to contact surfaces of implants and patient anatomy; tracking, by a navigation system associated with the computer, a position of the probe; and generating, by the navigation system, information relating to the irrigation area based on the tracked position of the probe; wherein determining the area to be irrigated comprises digitizing, by the processing circuit, the area to be irrigated based on the information relating to the irrigation area. Mittelstadt teaches a method for performing image directed robotic orthopedic procedures comprising providing a trackable probe (109, Fig 3) configured to contact surfaces of patient anatomy (Col 11, lines 34-45); tracking, by a navigation system associated with the computer, a position of the probe; and generating, by the navigation system, information relating to the target area based on the tracked position of the probe (Col 11, lines 34-45); wherein determining the target area comprises digitizing, by the processing circuit, the target area based on the information relating to the target area (Col 9, line 59 – Col 10, lines 6). Modifying the robotic-assisted surgery system disclosed by Foran, Abbasi, and Bahls to include a trackable probe as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic-assisted surgery system disclosed by Foran, Abbasi, and Bahls to include a trackable probe as taught by Mittelstadt in order to have a system that provides very accurate registration of the bone image data set to actual bone positon (Col 8, lines 34-40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and view of Bahls (US 2014/0171963) and in further view of Shimko (US 2007/0135706).
Regarding claim 6, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding the irrigation fluid is an antibiotic. Shimko teaches an irrigation method wherein the irrigation fluid is an antibiotic (Para 0018). Modifying the irrigation fluid disclosed by Foran, Abbasi, and Bahls to be an antibiotic as taught by Shimko would result in an irrigation fluid that can induce proper healing and decrease chances of further infection (Para 0016 – Para 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the irrigation fluid disclosed by Foran, Abbasi, and Bahls to be an antibiotic as taught by Shimko in order to have an irrigation fluid that can induce proper healing and decrease chances of further infection (Para 0016 – Para 0017).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and view of Bahls (US 2014/0171963) and in further view of Bozung (Us 2013/0060278).
Regarding claim 9, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention discloses the guidance comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Foran, Abbasi, and Bahls to include a guidance system that displays the target area that has not received treatment as taught by Bozung in order to provide further visual and/or aural feedback to the operator to ensure proper treatment (Para 0028).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and view of Bahls (US 2014/0171963) and in further view of Johnson (US 6283986).
Regarding claim 12, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding providing an ultraviolet light component; and using the ultraviolet light component to disinfect the irrigation area. Johnson teaches providing an ultraviolet light component; and using the ultraviolet light component to disinfect a wound area (Col 2, lines 6-18; Col 2, lines 54-65). Modifying the method disclosed by Foran, Abbasi, and Bahls to include providing an ultraviolet light component would result in a method that can enable healing of tissue free of infection (Col 2, lines 6-18; Col 2, lines 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Foran, Abbasi, and Bahls to include providing .
Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375).
Regarding claim 25, Foran discloses a method for irrigating an infected implant area (Col 8, line 51-Col 9, line 4), the method comprising: determining, an area to be irrigated, the irrigation area including at least a surface of an implant or patient tissue (Col 8, lines 55-59). Foran is silent regarding generating an irrigation plan using a robotic-assisted surgery system the method comprising: determining, by a processing circuit associated with a computer, an area to be irrigated; and generating, by the processing circuit, a plan for irrigating the irrigation area. Abbasi teaches a method for irrigating an area using a robotic –assisted surgery system (Para 0025; Para 0039), the method comprising determining, by a processing circuit associated with a computer (46, Fig 1), an area to be irrigated (Para 0055; Para 0057); generating, by the processing circuit, a plan for irrigating the irrigation area (Para 0055; Para 0057). Modifying the method of treating an infected implant area as disclosed by Foran to be carried out by a robotic-assisted surgery system as taught by Abbasi would result in a method that can apply irrigation fluid to the implant area with more precision and allow the surgeon to monitor progress of the procedure (Para 0002; Para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating an infected implant area as disclosed by Foran to be carried out by a robotic-assisted surgery system as taught by Abbasi in order to have a method that can apply irrigation fluid to the implant area with more precision and allow the surgeon to monitor progress of the procedure (Para 0002; Para 0029).
Regarding claim 27, the modified invention of Foran and Abbasi discloses all of the elements of the invention as discussed above. The modified invention further discloses the irrigation area includes 
Regarding claim 28, the modified invention of Foran and Abbasi discloses all of the elements of the invention as discussed above. The modified invention further discloses planning removal of the implant (502, Fig 5 –Foran) (Para 0053; Para 0055 –Abbasi); and planning re-implantation of a new implant (506, Fig 5 –Foran) (Para 0053; Para 0055 –Abbasi); wherein the irrigation area includes tissue surrounding a site of the removed implant (Col 8, lines 55-59 -Foran).
Claim 26 are rejected under 35 U.S.C. 103 as being unpatentable over Foran (US 9839523) in view of Abbasi (US 2016/0206375) and further in view of Bahls (US 2014/0171963).
Regarding claim 26, the modified invention of Foran, Abbasi, and Bahls discloses all of the elements of the invention as discussed above. The modified invention is silent regarding receiving, by the processing circuit, images of the irrigation area; wherein determining the area to be irrigated is based on the images of the irrigation area.  Bahls further teaches receiving, by the processing circuit, images of the irrigation area; wherein determining the area to be irrigated is based on the images of the irrigation area (Para 0026; Para 0027). Modifying the method of Foran and Abbasi to determine the irrigation area based on images as taught by Bahls would result in a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Foran and Abbasi to determine the irrigation area based on images as taught by Bahls in order to have a system that can adjust the target area during the operation to account for changes in orientation of the target area (Para 0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783          
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783